Case 1:20-cr-00053-UNA Document 3 Filed 08/25/20 Page 1of4PagelD#:7 .

REDACTED [ FILED,’

 

  
 

AUG 26 2020

US DISTRICT COURT

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

 

 

 

UNITED STATES OF AMERICA, : DISTRICT OF DELAWARE
Plaintiff :
v. 7 Criminal Action No. 20- ae)
MALIK EMMANUEL WATERS, :
Defendant.
INDICTMENT

The Grand Jury for the District of Delaware charges that:

Introduction and Background

 

At times material to this Indictment:

1. StarQuest Shooters and Survival Company, 3701 Concord Pike,
Wilmington, Delaware possessed a federal firearms license (“FFL”) and was authorized to deal
in firearms under federal laws.

2. First State Firearms and Accessories, LLC, 178 S. Dupont Highway, New
Castle, Delaware, possessed a FFL and was authorized to deal in firearms under federal laws.

3; FFL holders are licensed, among other things, to sell firearms and
ammunition. Various rules and regulations, promulgated under the authority of Chapter 44, Title
18, United States Code, govern the manner in which FFL holders are permitted to sell firearms
and ammunition.

4, The rules and regulations governing FFL holders require that a person

seeking to purchase a firearm fill out a Firearm Transaction Record, ATF Form 4473. Part of the
, Case 1:20-cr-00053-UNA Document 3 Filed 08/25/20 Page 2 of 4 PagelID#: 8 .

ATF Form 4473 requires that the prospective purchaser certify that all his or her answers on ATF
Form 4473 are true and correct.

5. Question 11(a) of ATF Form 4473 requires that the prospective purchaser
certify truthfully that he or she is the actual buyer of the firearm. The ATF Form 4473 contains
language warning that “You are not the actual transferee/buyer if you are acquiring the firearm(s)
on behalf of another person. If you are not the actual transferee/buyer, the licensee cannot
transfer the firearm(s) to you.” The ATF Form 4473 also includes a certification by the
purchaser of the firearm(s) that “I understand that answering ‘yes’ to question 11.a. iff am not
the actual transferee/buyer is a crime punishable as a felony under Federal law.”

6. FFL holders are required to maintain a record, in the form of a completed
ATF Form 4473, of the identity of the actual buyer of firearms sold by the FFL holder, including
the buyer’s home address and date of birth.

COUNT 1

7. Paragraphs 2 through 6 of this Indictment are re-alleged herein.

8. On or about April 3, 2020, in the District of Delaware, the defendant,
MALIK EMMANUEL WATERS, in connection with the acquisition of a firearm, that is, a
Taurus TH40C, .40 caliber pistol, model number TH40C, bearing serial number SMC89959,
knowingly made a false statement and representation to First State Firearms and Accessories,

_ LLC, located at 178 S. Dupont Highway, New Castle, Delaware, a FFL licensed under the
provisions of Chapter 44 of Title-18, United States Code, with respect to information required by
the provisions of Chapter 44, Title 18, United States Code, to be kept in the FFL holder’s

records, in that defendant WATERS certified on an ATF Form 4473 that he was the actual buyer
Case 1:20-cr-00053-UNA Document 3 Filed 08/25/20 Page 3 of 4 PagelID#: 9 ,

of the firearm and that he was not acquiring the firearm on behalf of another person, when in
fact, as he knew, that statement was false and fictitious.
All in violation of Title 18, United States Code, Section 924(a)(1)(A).
COUNT I

9, Paragraphs 2 through 6 of this Indictment are re-alleged herein.

10. On or about April 4, 2020, in the District of Delaware, the defendant,
MALIK EMMANUEL WATERS, in connection with the acquisition of a firearm, that is, a
Smith and Wesson Shield 1.0, 9mm pistol, model Shield 9, bearing serial number HMP2148,
knowingly made a false statement and representation to First State Firearms and Accessories,
LLC, located at 178 S. Dupont Highway, New Castle, Delaware, a FFL licensed under the
provisions of Chapter 44 of Title 18, United States Code, with respect to information required by
the provisions of Chapter 44, Title 18, United States Code, to be kept in the FFL holder’s
records, in that defendant WATERS certified on an ATF Form 4473 that he was the actual buyer
of the firearm and that he was not acquiring the firearm on behalf of another person, when in
fact, as he knew, that statement was false and fictitious.

All in violation of Title 18, United States Code, Section 924(a)(1)(A).
COUNT Il

11. Paragraphs 1 and 3 through 6 of this Indictment are re-alleged herein.

12. On or about April 5, 2020, in the District of Delaware, the defendant,
MALIK EMMANUEL WATERS, in connection with the acquisition of a firearm, that is, a
Smith & Wesson, 40 caliber pistol, model M&P M2.0, bearing serial number JEJ3157
knowingly made a false statement and representation to StarQuest Shooters and Survival

Company, 3701 Concord Pike, Wilmington, Delaware, a FFL licensed under the provisions of
.

Case 1:20-cr-00053-UNA Document 3 Filed 08/25/20 Page 4 of 4 PagelD-#: 10.

Chapter 44 of Title 18, United States Code, with respect to information required by the
provisions of Chapter 44, Title 18, United States Code, to be kept in the FFL holder’s records, in
that defendant WATERS certified on an ATF Form 4473 that he was the actual buyer of the
firearm and that he was not acquiring the firearm on behalf of another person, when in fact, as he
knew, that statement was false and fictitious.

All in violation of Title 18, United States Code, Section 924(a)(1)(A).

NOTICE OF FORFEITURE

Upon conviction for the offenses alleged in Counts I through III of this Indictment, the
defendant, MALIK EMMANUEL WATERS, shall forfeit to the United States pursuant to Title
28, United States Code, Section 2461(c), and Title 18, United States Code, Section 924(d), the
firearms involved in the commission of such offenses, including, but not limited to:

a Taurus TH40C, .40 caliber pistol, model number TH40C, bearing serial number.

 

 

SMC89959;
a Smith and Wesson Shield 1.0, 9mm pistol, model Shield 9, bearing serial
number HMP2148;
a Smith & Wesson, 40 caliber pistol, model M&P M2.0, bearing serial number
JEJ5157.
A TRUE BILL:
Nae — a - Y
Foreperson
DAVID C. WEISS
UNITED STATES ATTORNEY
4) " Le |
By: MG Leqien / 4) alrtn
Maureen McCartney

Assistant United States Attorney

Date: 8/35/20
